Title: From Thomas Jefferson to Lucy Paradise Barziza, 8 July 1788
From: Jefferson, Thomas
To: Barziza, Lucy Paradise


          
            
              Madam
            
            Paris July 8. 1788.
          
          The letter of March 15. which you did me the honor to address me, came during my absence on a journey through Holland and Germany, and my first attentions after my return were necessarily called to some objects of business of too pressing a nature to be postponed. This has prevented my acknoleging, so soon as I could have wished, the honour of receiving your letter. The welcome reception which Mr. and Mrs. Paradise met with in Virginia was due to their own merit, which had been well known there before their arrival, and to the esteem for your family entertained in that country. You could experience the same, Madam, were any considerations to tempt you to leave for a while your present splendid situation to visit the transatlantic seat of your ancestors. Heaven has already blessed you with one child, for which accept my sincere  congratulations. It may perhaps multiply those blessings on you: and in that event your family estate in Virginia may become a handsome and happy establishment for a younger child. It will be a welcome present to a country which will continue to think it has some claims on you. I felicitate you on the prospect of seeing Mr. and Mrs. Paradise at Venice. The happiness of your situation, your virtues and those of the count Barziza will contribute to reestablish that tranquillity of mind, which an unhappy loss has disturbed and continues to disturb. Sensibility of mind is indeed the parent of every virtue: but it is the parent of much misery too. No body is more it’s victim than Mr. Paradise. Your happiness, your affections, and your attentions can alone restore his serenity of mind. I am sure it will find repose in those sources, and that your virtues and those of the count Barziza will occupy his mind in thinking on what he possesses rather than on what he has lost, and induce him to deliver himself up fully to your affections. I wish to you, Madam, a continuance of all those circumstances of happiness which surround you, and have the honour to be with sentiments of the most perfect esteem & respect Madam your most obedient & most humble servt.,
          
            Th: Jefferson
          
        